Order entered February 15, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01296-CV

        TEXAS DEPARTMENT OF LICENSING AND REGULATION, Appellant

                                                 V.

                        THE MIAN DEVELOPMENT CORP, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-10320

                                              ORDER

       We GRANT appellant’s February 12, 2013 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before March 4, 2013.




                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE